Citation Nr: 1047352	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  05-04 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable evaluation for cervical strain 
and degenerative disc disease of the cervical spine prior to 
September 26, 2003, and to a rating in excess of 20 percent for 
the disability from September 26, 2003.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain and degenerative disc disease of the lumbar 
spine prior to April 28, 2010, and to a rating in excess of 20 
percent for the disability from April 28, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to a compensable rating 
for cervical strain and a rating in excess of 10 percent for 
lumbosacral strain.  Timely appeals were noted with respect to 
that decision.

During the pendency of the Veteran's appeal, the RO awarded an 
increased evaluation for the service-connected cervical strain 
with degenerative disc disease from 0 percent to 20 percent, 
effective September 26, 2003, and for the service-connected 
lumbosacral strain with degenerative disc disease from 10 percent 
to 20 percent, effective April 28, 2010.  The United States Court 
of Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further held 
that, where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, the 
issues remain in appellate status. 

A hearing on these matters was held before a Decision Review 
Officer on May 10, 2005.  A copy of the hearing transcript has 
been associated with the file.

In January 2009, the Board remanded these issues to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

During the course of the Veteran's claim, the regulations for 
rating disabilities of the spine were revised, effective 
September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim, the Board should first 
determine whether the revised version is more favorable to the 
veteran.  In so doing, it may be necessary for the Board to apply 
both the former and revised versions of the regulation.  However, 
if the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) 
can be no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

The revised version of the regulations for rating disabilities of 
the spine state that any neurological abnormalities associated 
with a claim for an increased rating for a service-connected 
spine disorder shall be evaluated separately under the 
appropriate diagnostic code.  The Veteran has been diagnosed with 
radiculopathy of the cervical and lumbar spine on several 
occasions.  In private statements from the Veteran's 
chiropractor, dated in September 2003 and September 2004, he 
indicated that he had treated the Veteran for radiation of pain 
of the upper and lower extremities.  On VA neurological 
examination in December 2004, the Veteran was diagnosed with 
right cervical radiculopathy at C6-C7 and right lumbar 
radiculopathy at L5-S1.  Despite the many findings of 
radiculopathy of the cervical and lumbar spine, the record is 
lacking in sufficient information to evaluate the Veteran's 
radiculopathy under the rating criteria for neurological 
disorders.  While the most recent examination report commented on 
the frequency and severity of incapacitating episodes, the 
examiner did not provide an opinion as to the current level of 
severity of the Veteran's radiculopathy.  Therefore, the Board 
finds that additional development is required prior to appellate 
review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
neurological examination to determine the 
current level of severity of his cervical 
radiculopathy and lumbar radiculopathy.  The 
claims folder must be made available to and 
reviewed by the examiner in connection with 
the examination.  All tests deemed necessary 
should be conducted.  The examination report 
should include a detailed account of all 
symptomatology found to be present.  The 
examiner should identify all nerves involved, 
and, for each affected nerve, indicate 
whether the Veteran's radiculopathy is mild, 
moderate, moderately severe, severe, or 
complete.   All indicated studies, to include 
electromyography and a nerve conduction 
study, if necessary, should be performed.  
With regard to any cervical radiculopathy 
affecting the upper extremities, the examiner 
is asked to distinguish such symptomatology 
from that which is attributable to the 
Veteran's service-connected bilateral carpal 
tunnel syndrome, if possible.  

2.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112.



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
